DETAILED ACTION
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura et al. (US 2014/0346323 A1, hereinafter “Fujimura”).
Regarding claim 1, Fujimura discloses an optical module in Fig. 2A, 2B, and 3A-3C, comprising: an aligning bridge (25) having a first section and a second section opposite from the first section;  5an optical de-multiplexer (DEMUX) (26) on the first section of the aligning bridge, wherein the optical de-multiplexer comprises a plurality of filters (26a1, 26b1, 26b2 in various configurations) configured to transmit a plurality of light beams of different wavelengths (lamda 1-lamda 4); and a lens array (27) on the second section of the aligning bridge, wherein 10the lens array comprises a plurality of input ports respectively aligned with the plurality of filters and configured to receive the light beams from the filters, and a plurality of output ports (see rays illustrated to show alignment in Figs 3B and 3D).
Claim 2, The first section of the aligning bridge comprises a first mesa protruding from a surface of the aligning bridge (Fig. 6, wals 24a)

	Claim 8.  The aligning bridge includes a handling portion recessed or extending from one or more sides, surfaces, or edges of the aligning bridge.  The aligning bridge of Fujimura can be handled on any of the surfaces thus meeting the limitations of claim 8.
	Claims 9-13.  The optical module further comprising a package or box including a bottom, a plurality of walls connected to the bottom, and a cap connected to the walls, wherein the bottom and the walls cooperatively define an accommodation space, and the aligning bridge is in the accommodation space with the optical de-multiplexer and the lens array facing the bottom of the package or box.  The demultiplexer is on the package wherein the optical elements are mounted therein.  The module further comprising a plurality of optical detectors on the bottom of the package or box, wherein the optical detectors are aligned with the output ports of the 10lens array, and the optical detectors are configured to receive the light beams from the output ports.

    PNG
    media_image1.png
    272
    751
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record do not teach all the limitations as recited in claims 4-7.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883